Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 8-10, 13-14, 27 and 32-38 in the reply filed on 6/24/22 is acknowledged.  
The traversal is on the ground(s) that the features “wherein, a state in which the through hole and the patch antenna are arranged to face each other, the first conductor ground plane of the first dielectric substrate and the second conductor ground plane of the second dielectric substrate are bonded by a first solder, and the third conductor ground plane of the second dielectric substrate and the fourth conductor ground plane of the third dielectric substrate are bonded by a second solder” of claim 1 and the features “wherein, in a state in which the through hole and the patch antenna are arranged to face each other, the first conductor ground plane of the first dielectric substrate and the first conductor plate are bonded by a first solder, and the first conductor plate and the second conductor ground plane of the second dielectric substrate are bonded by a second solder” of claim 11 are common technical features and it would not have been obvious for those skill in the art .  This is not found persuasive because the aobve features of claim 1 is directed dielectric substrate with two ground planes of opposite surface of the dielectric substrate to form a through hole while the above featured of claim 8 is directed to a conductor plate to form through hole. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al, “IEEE TRANSACTIONS ON ANTENNAS AND PROPAGATION, VOL. 67, NO. 2, FEBRUARY 2019” pages 1284-1288, in view of Liu et al (US 2020/0161766).

    PNG
    media_image1.png
    493
    584
    media_image1.png
    Greyscale

Regarding claim 8, Yan discloses in Figures 1-2, an antenna device comprising: 
a first dielectric substrate (Substrate1) provided with a first conductor ground plane (G2); 
a patch antenna (stacked patch on G2 layer, see Fig. 2B) provided on the first conductor ground plane (G2); 
a second dielectric substrate (Substrate2) including a second conductor ground plane (G3) provided on a first side and a third conductor ground plane (G4) provided on a second side opposite to the first side, the second dielectric substrate (Substrate2) having a through hole (Air cavity) penetrating the second dielectric substrate (Substrate2) from the second conductor ground plane (G3) to the third conductor ground plane (G34); and
a third dielectric substrate (Subtrate3) provided with a fourth conductor ground plane (G5), wherein, in a state in which the through hole (Air cavity) and the patch antenna (stacked patch) are arranged to face each other.
 Yan is silent on the first conductor ground plane of the first dielectric substrate and the second conductor ground plane of the second dielectric substrate are bonded by a first solder, and the third conductor ground plane of the second dielectric substrate and the fourth conductor ground plane of the third dielectric substrate are bonded by a second solder. 
Liu discloses in Figure 2, the first conductor ground plane of the first dielectric substrate and the second conductor ground plane of the second dielectric substrate are bonded by a solder (19).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to employ the teaching of Liu in the antenna device of Yan by adding a first solder between the first and second ground planes, and a second solder between the third and fourth ground planes to bond the ground planes together. Therefore, to employ having the first solder and the second solder as claimed invention would have been obvious to person skill in the art.
Regarding claim 9, as applied to claim 8, Yan discloses in Figures 1-2, the through hole (Air cavity) having a side wall plated with conductor (metalized vias).
	Regarding claim 10, as applied to claim 8, Yan discloses in Figures 1-2, 
wherein the patch antenna is a first patch antenna (stacked patch on G2 layer), and the antenna device further includes: 
a feeding structure (feed line on G6) provided on the third dielectric substrate (Substrate3); and 
a second patch antenna (Driven patch) provided on the third dielectric substrate (Substrate3) at a position to be faced by the first patch antenna (stacked patch), the second patch antenna being fed with power from the feeding structure.
Regarding claims 14 and 27, Yan discloses every feature of claimed invention as expressly recited in claims 8 and 10, except for the antenna device further comprising two or more hollow structures each including the through hole and the patch antenna, wherein the bonding by the first solder is performed at a position equidistant from centers of the first patch antennas adjacent to each other, and the bonding by the second solder is performed at a position equidistant from centers of the second patch antennas adjacent to each other. 
However, such difference is not patentable. It is a common practice and well known in the art that antenna elements can be arranged in two, more or in array for better gain. One of such examples is the teaching of Johansson (US 2021/0242601), Figure 3, the antenna device further comprising two or more hollow structures each including the through hole (“a cavity is formed in the upper dielectric layer structure 4”, see par. 0048) and the patch antenna (7). Therefore, to employ having the two or more hollows structures as claimed invention would have been obvious to person skill in the art.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al, “*IEEE TRANSACTIONS ON ANTENNAS AND PROPAGATION, VOL. 67, NO. 2, FEBRUARY 2019” pages 1284-1288, in view of Liu et al (US 2020/0161766) and further in view of Yao et al (US 2020/0303822).
Regarding claim 13, Yan discloses every feature of claimed invention as expressly recited in claim 8, except for a land provided at a bonding portion, wherein the bonding by the first solder is performed on the land, and the bonding by the second solder is performed on the land. 
Yao discloses in Figure 2A, a land (250) provided at a bonding portion (260).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to employ the teaching of Yao in the antenna device of Yan by adding a land at a bonding portion of the first solder and the second solder to reduce the assembly risk and improves the substrate fabrication yield. Therefore, to employ having the land as claimed invention would have been obvious to person skill in the art.
Claims 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al, in view of Liu et al (US 2020/0161766) and further in view of Park et al (US 2021/0184365).
Regarding claims 32 and, Yan discloses every feature of claimed invention as expressly recited in claim 8, except for 
a fourth dielectric substrate provided in parallel with a side of the first dielectric substrate with a fixed interval in a radiation direction of the patch antenna.
Park discloses in Figure 2, a fourth dielectric substrate (121a) that is provided in parallel with a side of the first dielectric substrate (111) with a fixed interval in a radiation direction of the patch antenna (113).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to employ the teaching of Park in the antenna device of Yan by adding the fourth dielectric substrate of Park in the antenna device of Yan to improve the gain of antenna device. Therefore, to employ having the fourth dielectric substrate as claimed invention would have been obvious to person skill in the art.
Regarding claim 33, as applied to claim 32, Park discloses in Figure 2, 
wherein the fourth dielectric substrate includes one or more dielectric layers (121a, 121b) and has a size equal to or larger than a size of the dielectric substrate provided with the patch antenna.
Park does not disclose the fixed interval being equal to or more than 0.2 times of a wavelength of a design frequency of the antenna device. However, such difference is not patentable. it would have been obvious to one having ordinary skill in the art before the time the invention was to set the interval between the fourth substrate and the antenna at a suitable value to optimize the radiation characteristic for the antenna device. Therefore, to employ having the interval as claimed invention would have been obvious to person skill in the art.
Regarding claim 34, as applied to claim 32, Park discloses in Figure 2,
wherein the fourth dielectric substrate (121a) has a plurality of conductor patterns (123a) periodically formed on a substrate side thereof.
Regarding claims 35 and 38, as applied to claims 32 and 34, Yan discloses every feature of claimed invention as expressly recited in claim 32 except for a radome that entirely covering the antenna device. However, using a radome to cover entirely an antenna device to protect the antenna device from environment is not new. It would have been obvious to one having ordinary skill in the art before the time the invention was made to include a radome in the antenna device of Yan to protect the antenna device from environment. Therefore, to employ having the radome as claimed invention would have been obvious to person skill in the art.
Regarding claims 36-37, as applied to claim 8, Park discloses in Figure 2, 
a plurality of dielectric substrates (121a, 121b) that is provided in parallel with a side of the first dielectric substrate (111) and is spaced at regular intervals in a radiation direction of the patch antenna;
wherein each of the plurality of dielectric substrates (121a, 121b) has a plurality of conductor patterns (123a, 123b) periodically formed on a substrate side thereof.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845